DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose or suggest: “a first gap is provided between the first magnetic shields of the adjacent phases, and a second gap is provided between the second magnetic shields of the adjacent phases, and at least one of the first gap and the second gap is adjusted so that a leakage magnetic field directing toward the magnetic field detection element from the first gap and a leakage magnetic field directing toward the magnetic field detection element from the second gap are cancelled out each other in order to restrain both the leakage magnetic fields from arriving at the magnetic field detection element” in combination with all the limitations of claim 1.
Regarding claim 7, the prior art does not disclose or suggest: “a first gap is provided between the first magnetic shields of the adjacent phases, and a second gap is provided between the second magnetic shields of the adjacent phases, and at least one of a distance between the magnetic field detection element of the intermediate phase and the first magnetic shield of the adjacent phase, and a distance between the magnetic field detection element of the intermediate phase and the second magnetic shield of the adjacent phase is adjusted so that a leakage magnetic field toward the magnetic field detection element of the intermediate phase .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/F.P/Examiner, Art Unit 2868      

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/27/2021